Citation Nr: 0827670	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis of the fingers, shoulders and hips.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for herpes 
progenitalis, ulcer of the buccal membrane (herpes), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.

During a June 2008 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that his eczema is part and 
parcel of his service-connected herpes.  The Board finds that 
this is a claim for service connection for eczema, secondary 
to service-connected herpes, and refers it to the RO for 
appropriate development.  

The issue of entitlement to service connection for 
generalized arthritis of the fingers, shoulders and hips is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's hypertension is related to active duty, 
nor may it be so presumed.

2.  The competent medical evidence, overall, fails to show 
that the veteran's herpes affects more than 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas, or 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for herpes progenitalis, ulcer of the buccal membrane, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the 
increased evaluation claim.  It is therefore inherent that 
the he had actual knowledge of the rating elements of the 
claim.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's service connection claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the August 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a service 
organization during the appeal.  The veteran's testimony 
during the June 2008 hearing before the undersigned Veterans 
Law Judge indicates that he had actual knowledge of the 
criteria required for an increased evaluation for herpes and 
was able to participate fully in his claim.  These factors 
show that the notice deficiencies did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran submitted private treatment 
reports, and was provided an opportunity to set forth his 
contentions during the June 2008 hearing.  The appellant was 
afforded a VA medical examination in September 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection for hypertension

The veteran contends that he developed his current 
hypertension while on active duty, due to the stress of being 
in Vietnam.  He asserts that hypertension was diagnosed while 
he was on active duty.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include a blood 
pressure reading of 130/90 in September 1971.  However, the 
reading was not confirmed by readings taken two or more times 
on at least three different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  The reading did not result 
in a diagnosis of hypertension.  The remainder of the 
veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses of hypertension.  

Hypertension was not seen within one year of the veteran's 
separation from service, and thus presumptive service 
connection is not warranted.

The earliest post-service diagnosis of hypertension consists 
of a 1999 private outpatient treatment record.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record is simply negative for any competent medical 
evidence linking the veteran's current hypertension with 
service, or any blood pressure readings or stressful 
incidents during service.

The veteran implicitly contends that the symptoms of 
hypertension have continued since active duty.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, hypertension is not a condition capable of 
lay diagnosis.  See Espiritu, supra, and Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Thus, the veteran's own 
testimony is not competent and sufficient to establish this 
diagnosis since service. 

Similarly, as a layperson, the veteran is not capable of 
making a medical opinion linking his current hypertension to 
his active duty.  See Espiritu, supra.

As was explained above, the claim for entitlement to service 
connection for hypertension is being denied on the basis that 
no competent medical evidence has been submitted which links 
any current hypertension to the veteran's active service.  In 
this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has current hypertension 
that is related to his active service.  Given these matters 
of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service." 38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Increased evaluation for herpes

The veteran contends that his service-connected herpes 
warrants a higher evaluation because it results in skin 
rashes over his entire body.  He asserts that he is treated 
with intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's herpes is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for dermatitis or eczema.  The condition 
should be rated depending upon the predominant disability as 
dermatitis or eczema; or as disfigurement of the head, face 
or neck; or scars, under the applicable Diagnostic Codes.  In 
the present case, the veteran's predominant disability is 
similar o dermatitis.  

Diagnostic Code 7806 provides that a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation is warranted for dermatitis or eczema affecting 
more than 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or having required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12 months.  Diagnostic Code 7806.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
herpes.  There is no competent medical evidence that the 
veteran's herpes meets the criteria for a higher evaluation.    

The report of a September 2004 VA examination provides that 
the veteran complained of recurrent heretic lesions on the 
mouth and genitals.  He seldom had the oral ulcers and the 
genital ulcers recurred monthly.  He was on daily acyclovir 
for suppression.  The attacks lasted for 11/2 weeks and 
numbered ten in the past year.  The ability to perform daily 
functions during flare-ups was uncomfortable due to 
scratching to relieve itching.  He said that the condition 
resulted in 10 days lost from work a year.  On physical 
examination, he had signs of skin disease on the penis, where 
there was a very tiny lesion with ulceration.  There was no 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture or limitation of motion.  The skin lesion covered 
zero percent of the veteran's exposed area and 0.01 percent 
of the veteran's whole body.  It was not associated with 
systemic disease or a nervous condition  The diagnosis was 
herpes progenitalis, ulcer of buccal mucous membrane.  

The Board notes that the report of the September 2004 VA 
examination is especially probative as it appears to have 
been conducted during an outbreak.  See Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992) (holding that "it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed.").

VA treatment records dated during the appeal period show that 
the veteran used acyclovir for herpes.  These VA treatment 
records show diagnoses and treatment for other skin 
conditions but do not show that the veteran's herpes is 
active.  In May 2005, the veteran complained of raw itchy 
skin in the groin area.  Physical examination resulted in an 
assessment of atopic dermatitis; tinea versicolor, neck; 
scrotal pruritus; prurigo nodularis; and history of genital 
herpes, not active at his time.  

A November 2005 VA outpatient treatment report provides that 
the veteran had few herpes outbreaks since his last visit in 
May 2005.  He had one new complaint, of an itchy scalp.  
Physical examination resulted in an assessment of atopic 
dermatitis; tinea versicolor, neck; scrotal pruritus; prurigo 
nodularis (arms, possibly scalp, but clear today); and 
history of genital herpes, not active at this time.  

Private outpatient treatment reports also fail to show active 
herpes.  A March 2006 private outpatient treatment report 
provides that the veteran had a rash all over, and on the 
groin, for years.  The impression was prurigo/lichen simplex 
chronicus/[unclear], and history of genital herpes, on 
acyclovir.  

Overall, the foregoing competent medical evidence simply does 
not show coverage by herpes of more than 20 to 40 percent of 
the veteran's entire body or 20 to 40 percent of his exposed 
areas, or systemic therapy such as corticosteroids or the use 
of other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 months.

The Board is aware of the veteran's own assertions as to the 
severity of his herpes.  However, these contentions do not 
support his claim.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran is 
accordingly competent to report observable symptoms but is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, however, the veteran's 
contentions are outweighed by the complete lack of objective 
findings in his treatment records of any of the symptoms 
required for a compensable evaluation.  As a result, his 
assertions cannot constitute competent medical evidence that 
his herpes warrants an increased evaluation.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The veteran has 
submitted no employment or medical records showing loss of 
work due to herpes.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Despite the veteran's testimony as to the observable symptoms 
of his herpes, the medical record before the Board shows that 
the manifestations do not satisfy the diagnostic criteria for 
an evaluation in excess of 10 percent.  As a result, his 
assertions do not constitute evidence that this disability 
warrants an increased evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 10 percent for 
herpes.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for herpes 
progenitalis, ulcer of the buccal membrane is denied.


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in obtaining evidence.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §  3.159 (2007).

The veteran contends that he has generalized arthritis of the 
fingers, shoulders and hips that was first manifest during 
his active duty.  

The veteran implicitly relates that his arthritis symptoms 
continued after service.  He is competent to testify as to 
continuity of such observable symptomatology.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno, supra v. Brown, 6 Vet. 
App. 465, 469 (1994).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau, supra.

The veteran's service medical records reflect that the 
veteran made several complaints of joint pain: soreness of 
the right finger, with an impression of nonspecific 
arthralgia; swelling of the right hand, with an impression of 
arthritis, rule out [unclear] rheumatoid; and both hands and 
migratory polyarthritis, with an impression of nonspecific 
arthralgias.  The veteran also gave an 8-year history of 
migratory polyarthitis, now involving the right index finger.  

A June 2008 statement by a private doctor specializing in 
rheumatology and immunology provides that the veteran 
suffered from chronic arthritis involving the hands, 
shoulders, hips, neck and several other joints.  The onset of 
the symptoms was in Vietnam, where he had several injuries 
and exposures.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of arthritis.  The claims file must be 
made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's current arthritis is 
related to the joint complaints reflected 
in the veteran's service medical records.  
The examiner is also asked to address 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's active duty aggravated any pre-
existing arthritis beyond its natural 
progression.    

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Then, readjudicate the veteran's 
claims for service connection for 
generalized arthritis of the fingers, 
shoulders and hips.  If the benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


